My brethren, are of opinion that the action of the State in introducing the alleged injured female resulted in a condition from which a reversal herein must be ordered. In other words, the State having made out its case by other testimony, made a serious mistake in placing upon the stand the girl who, in the opinion of my brethren, denied the fact of intercourse. For this reason they think it necessary to reverse the case. I have again considered and reviewed the facts with the result that I am but further convinced of the correct decision of the case in the original opinion as far as its facts are concerned. However, the difference between us being one based wholly on divergent views as to the effects of the testimony. I do not deem it necessary to dissent but content myself with affirming my belief in the correctness of the original opinion.